DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2020/0321390) (“Wu”). 
With regard to claim 1, figures 1C-4B and 10I of Wu discloses an electronic device, comprising: a target substrate 50; a micro semiconductor structure array 40 comprising a plurality of micro semiconductor structures 40 arranged in an array 40 disposed on the target substrate 50; a conductor array comprising a plurality of conductors (30, 14, 18) arranged in an array 40, wherein the conductors (30, 14, 18) are disposed corresponding to the micro semiconductor structures 40 and electrically connecting the micro semiconductor structures 40 to the target substrate 50, the conductors (30, 14, 18) are independent and individual to one another, each of the conductors (30, 14, 18) is an integrated member formed by eutectic bonding (“bonding pads and the micro LED chips can be bonded by using eutectic bonding”, par [0068]) a conductive pad 52 of the target substrate 50 and a conductive electrode (14, 18) of a corresponding one of the micro semiconductor structures 40, and each of the conductors (30, 14, 18) comprises a first end 14 connecting to the corresponding micro semiconductor structure 40, a second end 30 connecting to the target substrate 50, and a peripheral portion (sides of contact electrode 14 and bonding pads 30) connecting to the first end 14 and the second end 30; and a connection layer 64 connecting the micro semiconductor structures 40 to the target substrate 50, wherein the connection layer 40 is nonconductive, the connection layer 64 contacts and surrounds the peripheral portion (sides of contact electrode 14 and bonding pads 30) of each of the conductors (30, 14, 18), and the connection layer 64 and the conductors (30, 14, 18) together form a one-layer structure.
With regard to claim 4, figure 10I of Wu discloses a polymer material 64 of the connection layer 64 comprises an epoxy material (“epoxy”, par [0098]) or an acrylic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0321390) (“Wu”) in view of Chong et al. (US 2018/0166429) (“Chong”).
With regard to claim 2, Wu does not disclose that each of the conductors is formed by a eutectic bonding of an In-Au alloy system.
However, figure 4A of Chong discloses that each of the conductors (116R, 146R) is formed by a eutectic bonding (“Bonding contacts 146R have been added to the micro LEDs 140R and the entire device has been eutectically bonded to the corresponding bonding contacts 116R”, par [0047]) of an In-Au (“Au/In”, par [0063]) alloy system.
Therefore, it would have been obvious to one of ordinary skill in the art to form the bond pads of Wu with the Au/In metals as taught in Chong in order to attach the micro LEDs to the CMOS pixel drivers.  See par [0025] of Chong. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0321390) (“Wu”) in view of Ogihara et al. (US 2006/0097354) (“Ogihara”). 
With regard to claim 3, Wu do not disclose that each of the conductors is formed by a eutectic bonding of an In-Ni alloy system.
However, figure 15 of Ogihara discloses that each of the conductors 821 is formed by a eutectic bonding of an In-Ni (“In/Ni”, par [0105]) alloy system.
Therefore, it would have been obvious to one of ordinary skill in the art to form the bond pads of Wu with the In/Ni as taught in Ogihara in order to ensure a stable bonding state.  See par [0104] of Ogihara. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0321390) (“Wu”) in view of Lee (US 2020/0126963). 
With regard to claim 5, Wu does not disclose that a polymer material of the connection layer has a solidification temperature of 170-220 degree C.
However, figure 1C of Lee discloses that a polymer material BD of the connection layer BD has a solidification temperature of 170-220 degree C (“bonding parts BD may include a thermosetting polymer, which is cured at a temperature of about 100° C. to about 300° C”, par [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the ILD layer of Wu with the bonding parts as taught in Lee in order to protect the electrodes of the light emitting device and bonding pads of the substrate.  See par [0064] of Lee. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0321390) (“Wu”) in view of Sun et al. (US 2015/0349217) (“Sun”). 
With regard to claim 6, Wu does not disclose a polymer material of the connection layer has a glass transition temperature greater than 240 ° C. 
However, fig. 5 of Sun discloses a polymer material 80 of the connection layer 80 has a glass transition temperature greater than 240 ° C (“polyimide material which generally has a glass transition temperature of over 300° C”, par [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the ILD layer of Wu with the polyimide material as taught in Sun in order to provide a more stable underfill at high temperatures.  See par [0060] of Sun. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             6/17/2022